Title: From James Madison to Benjamin Harrison, 1 February 1782
From: Madison, James
To: Harrison, Benjamin



Sir
Philada. Feby. 1st. 1781. [1782]

Your Excellency’s favor of the 19th. Ult. notifying to me the desire of the Executive to associate me with the Revd. Mr. Andrews in settling the boundary between Virga. & this State, came to hand this moment. That no disappointment may retard the business I embrace the immediate return of the post to inform the Executive that although I am duly impressed with this mark of their confidence & am much disposed to render every service to my Country, yet I am constrained to decline the one to which I am now called. Mathematics & astronomy did not make the principal branch of my academic studies, they have made no part of them since I have been engaged in a different sphere, & the little knowledge I originally had of them was merely theoretical. I find myself therefore not qualified even for the office of an auxiliary to Mr. Andrews, much less to step into his place in case of accident. The skill of the Commissioners on the part of Pennsylvania requires that Virginia should oppose to them none but men who are masters of the subject. I am sorry that it is not in my power to point out any one here who is entitled to this description & otherwise unexceptionable. I will however make enquiry, & communicate the result by the next post. In the mean time the Executive will be sensible of the expediency of providing if possible some person within the State to accompany Mr. Andrews.
I will endevour to obtain the decisive information you wish for relative to Bringhurst.
I am Sir with great respect & esteem yr. Excellys. Most Obt. & humble Servt.
J. Madison Jr.
